NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2350-19

TOWNSHIP OF MONROE,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

ANDRE LOVE and LOVE'S
TREE REMOVAL, INC.,

     Defendants-Appellants/
     Cross-Respondents.
___________________________

                   Submitted May 26, 2021 – Decided July 26, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 10-
                   19.

                   Lawrence B. Sachs, attorney for appellants/cross-
                   respondents.

                   Shain Schaffer PC, attorneys for respondent/cross-
                   appellant (Gregory B. Pasquale, on the brief).

PER CURIAM
      Defendants Andre Love and Love's Tree Removal, Inc., appeal from the

January 7, 2020 Law Division judgment finding defendant guilty of violating

Monroe Township's zoning ordinances by processing mulch on Love's property.

Defendants were issued twenty-five summonses for the activities 1 from

February 2, 2017, to December 6, 2018. The Law Division judge reduced the

penalties from an aggregate of $17,891 in fines and court costs to $10,800 in

fines and $891 in court costs, which the municipality appeals. We affirm.

      In rendering his decision, the Law Division judge reviewed de novo the

basic facts in the record of the municipal court proceedings. R. 3:23-8. He

agreed with the municipal court judge's credibility rulings, including that Love's

testimony was "less-than-credible . . . ." Love not only contradicted testimony

from other witnesses, he at times disputed the content of photographs which

were admitted into evidence, and occasionally even his own statements while on

the stand. The judge found no reason to not credit the municipal zoning officer

and a neighbor, both of whom he concluded testified in a fashion "that was

inherently believable . . . ."



1
  Two additional tickets were issued for defendants' property fencing being in
disrepair and defendants were convicted of the violations. Defendants do not
appear to dispute the conviction. Additionally, the municipal court found
defendants not guilty of one ticket for "[m]ulching not permitted."

                                        2                                   A-2350-19
      Defendant's property is located in the R3A zone, which includes homes

on three-acre lots and allows the operation of landscaping businesses and

nurseries. The zone also includes, as a conditional use, tree removal, such as

the business conducted on Love's property.

      The zoning officer testified that he issued summonses beginning in

February 2017, when he witnessed use of grinding machines for mulch

processing. He described it as causing much noise and smoke, and he issued

violations only when he witnessed grinding and mulch processing.           Love,

however, had no variance permitting the use during that timeframe.

      Additionally, the zoning officer believed Love's storage of his product was

improper, and Love did not submit logs regarding mulch production contrary to

the zoning ordinance. While testifying, Love denied use of the property for that

purpose since 2017, claiming his grinder was not operational. He said he only

turned the machine on to check and repair it, although he later said he used the

machine for a week or two.

      In April 2017, approximately a year before the municipal court trial, the

Township sought a temporary restraining order enjoining Love from engaging

in mulch processing. The application for a preliminary injunction was denied

after the Chancery Court judge heard limited testimony from the parties. At that


                                       3                                   A-2350-19
hearing, Love testified that his family had produced mulch on the property since

the 1940s. The judge found that although it was clear mulch production had

occurred on the property in the 1970s, thereafter a change in the municipal

ordinances would have restricted these activities. Despite the use now being

permitted only conditionally, Love had failed to obtain zoning approvals to

continue the use, and had in fact expanded it. The judge directed Love to

complete his pending variance application before the Township's Zoning Board.

He declined to enjoin the activity, subject to certain enumerated conditions,

involving both local and state regulations. The judge added that all applicable

remedies were still available to the Township.

      Love received variances in September 2018, contingent upon site plan

approval. He did not submit the paperwork in support of site plan approval until

mid-January 2019. He therefore continued to be cited for code violations while

his application was pending.

      The Law Division judge rejected Love's defense that the pending Zoning

Board application precluded the Township from enforcing the ordinance based

on N.J.S.A. 40:55D-70(a). He considered the statute inapplicable because it

relates to the appeal of a decision by a zoning officer, not to zoning violations.




                                        4                                   A-2350-19
        Love also contended that since the Township was denied a restraint, he

had essentially been granted permission to continue. The Law Division judge

rejected that defense because, although the Chancery judge declined to enjoin

the activities, neither did he give permission for their continuation, and he had

indicated that Love would be proceeding at his own risk if he continued the use

without appropriate zoning approvals. Thus, the Law Division judge also found

that collateral estoppel did not apply because the issues were not identical, and

the Township's application for a preliminary injunction was not a final

judgment.

        The Law Division judge held that Love violated the zoning ordinance by

continuing to process mulch "without obtaining the proper approvals." This

included Love's failure to obtain site plan approval and zoning permits, failure

to properly store the mulch on the site, and failure to submit mulch processing

logs.

        On appeal, defendants raise the following points:

              POINT I

              [THE CHANCERY JUDGE'S] PRIOR COURT
              ORDER PROVIDED PROTECTION TO THE
              DEFENDANTS UNDER THE [MUNICIPAL LAND
              USE LAW, N.J.S.A. 40:55D-1 TO -163] WHICH THE
              TRIAL COURT DISREGARDED.



                                        5                                  A-2350-19
            POINT II

            THE CREDIBILITY OF PLAINTIFF'S WITNESSES
            WAS IMPROPERLY DETERMINED BY THE TRIAL
            COURT.

            POINT III

            THE TRIAL COURT ERRED IN EXERCISING ITS
            DE NOVO REVIEW OF THE RECORD BELOW.

            POINT IV

            THE TRIAL COURT'S INTERPRETATION OF
            N.J.S.A. 40:55D-75 WAS IMPROPER.

            POINT V

            THE DOCTRINE OF COLLATERAL ESTOPPEL IS
            INAPPLICABLE IN THE INSTANT CASE.

            POINT VI

            THE AMOUNT OF FINES ASSESSED WAS
            EXCESSIVE AND CONTRARY TO THE RECORD
            BELOW.

      We find these arguments to lack sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(2). We touch upon some of the

points only briefly.

      Contrary to defendants' contentions, the Law Division judge did make his

own findings of fact based on the record from the municipal court proceedings

and the argument of counsel on appeal. See State v. Hannah, 448 N.J. Super.

                                      6                                 A-2350-19
78, 93 (App. Div. 2016). The Law Division judge credited the municipal

magistrate's opportunity to observe the demeanor of the witnesses. He agreed,

based on his review of the transcript, with the municipal court judge's credibility

findings because they were supported by the record.

      As our Supreme Court has frequently reiterated, the two-court rule,

applicable to review of municipal appeals de novo, requires application of a

deferential standard. State v. Stas, 212 N.J. 37, 48-49 (2012). We have no doubt

that here the deference owed to the two courts as to the factual findings is proper.

See ibid. Although review of legal conclusions is always plenary, in this case

they appear unassailable as well.

      The October 18, 2017 Chancery Division order denying a preliminary

injunction to the Township did not protect defendants from their choice to

continue to engage in activities without the necessary approvals. The Chancery

judge specifically warned defendants that if they did so, it would be at their own

peril. That decision merely concluded that the Township had failed to establish

irreparable harm and failed to establish the extent of the expansion of

defendants' business activities. The Chancery court's prior decision was not

dispositive of any issue; it was merely a denial of a request for a preliminary

injunction based on an incomplete record. Those conclusions did not shield


                                         7                                    A-2350-19
defendants from their legal obligation to comply with the zoning law until they

obtained the appropriate zoning approvals.

         The two-court rule applies in this case, and we see no reason to stray from

it. See Stas, 212 N.J. at 49 n.2; State v. Oliver, 320 N.J. Super. 405, 421 (App.

Div. 1999). As a matter of law, to which the two-court rule does not apply, we

find no error was committed by the Law Division judge. See State ex rel.

Qarmout v. Cavallo, 340 N.J. Super. 365, 367 (App. Div. 2001).

         Defendants' argument about N.J.S.A. 40:55D-75 has no merit; neither do

their points with regard to collateral estoppel.       Neither the statute nor the

doctrine applies here.

         Defendants' argument that the fines were excessive cuts against the fact

that the violations spanned two years. Love was put on notice with each

summons that the Township viewed the use as worthy of prosecution.

         By way of cross-appeal, the municipality claims the reduction in fines was

error.    That is a decision subject to abuse of discretion review.        State v.

Blackmon, 202 N.J. 283, 297 (2010). We consider the reduction in fines to be

warranted because, as the Law Division judge said, it "reflects a fair balance . . .

[that] takes into account the need for deterrence as well as the ability to pay."

No further discussion is warranted. R. 2:11-3(e)(2).


                                          8                                   A-2350-19
Affirmed.




            9   A-2350-19